Exhibit 10.25

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

ACAS BUSINESS LOAN LLC, 2003-2

 

This Limited Liability Company Operating Agreement (together with the schedules
attached hereto, this “Agreement”) of ACAS BUSINESS LOAN LLC, 2003-2 (the
“Company”), is entered into by AMERICAN CAPITAL STRATEGIES, LTD., a Delaware
corporation and the initial Member of the Company (“ACAS”), and WILLIAM HOLLORAN
and EVELYNE S. STEWARD, as the Special Members. Capitalized terms used and not
otherwise defined herein have the meanings set forth on Schedule A hereto.

 

The Member, by execution of this Agreement, hereby forms the Company as a
limited liability company pursuant to and in accordance with this Agreement and
the Delaware Limited Liability Company Act (6 Del. C. §18-101 et seq.), as
amended from time to time (the “Act”), and the Member and the Special Members
hereby agree as follows:

 

Section 1. Name.

 

The name of the limited liability company formed hereby is ACAS Business Loan
LLC, 2003-2.

 

Section 2. Principal Business Office.

 

The principal business office of the Company shall be located at 2 Bethesda
Metro Center, 14th Floor, Bethesda, Maryland 20814 or such other location as may
hereafter be determined by the Member.

 

Section 3. Registered Office.

 

The address of the registered office of the Company in the State of Delaware is
c/o Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808.

 

Section 4. Registered Agent.

 

The name and address of the registered agent of the Company for service of
process on the Company in the State of Delaware is Corporation Service Company,
2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.

 

Section 5. Members.

 

(a) The mailing address of the Member is set forth on Schedule B attached
hereto. The Member was admitted to the Company as a member of the Company upon
its execution of a counterpart signature page to this Agreement.

 

(b) Subject to Section 9(j), the Member may act by written consent including
taking action permitted hereunder to be taken by the Board.

 

(c) Upon the occurrence of any event that causes the Member to cease to be a
member of the Company (other than (i) upon an assignment by the Member of all of
its limited liability company interest in the Company and the admission of the
transferee pursuant to Sections 21 and 23, or (ii) the resignation of the Member
and the admission of an additional member of the Company pursuant to Sections 22
and 23), each person acting as an Independent Manager pursuant to Section 10
shall, without any action of any Person and simultaneously with the Member
ceasing to be a member of the Company,



--------------------------------------------------------------------------------

automatically be admitted to the Company as a Special Member and shall continue
the Company without dissolution. No Special Member may resign from the Company
or transfer its rights as Special Member unless (i) a successor Special Member
has been admitted to the Company as Special Member by executing a counterpart to
this Agreement, and (ii) such successor has also accepted its appointment as
Independent Manager pursuant to Section 10; provided, however, the Special
Members shall automatically cease to be members of the Company upon the
admission to the Company of a substitute Member. Each Special Member shall be a
member of the Company that has no interest in the profits, losses and capital of
the Company and has no right to receive any distributions of Company assets.
Pursuant to Section 18-301 of the Act, a Special Member shall not be required to
make any capital contributions to the Company and shall not receive a limited
liability company interest in the Company. A Special Member, in its capacity as
Special Member, may not bind the Company. Except as required by any mandatory
provision of the Act, each Special Member, in its capacity as Special Member,
shall have no right to vote on, approve or otherwise consent to any action by,
or matter relating to, the Company, including, without limitation, the merger,
consolidation or conversion of the Company. In order to implement the admission
to the Company of each Special Member, each person acting as an Independent
Manager pursuant to Section 10 shall execute a counterpart to this Agreement.
Prior to its admission to the Company as Special Member, each person acting as
an Independent Manager pursuant to Section 10 shall not be a member of the
Company.

 

Section 6. Certificates.

 

Michael T. Mullins is hereby designated as an “authorized person” within the
meaning of the Act, and has executed, delivered and filed the Certificate of
Formation of the Company with the Secretary of State of the State of Delaware.
Upon the filing of the Certificate of Formation with the Secretary of State of
the State of Delaware, his powers as an “authorized person” ceased, and the
Member, any Manager or any Officer thereupon became an “authorized person” and
shall continue as an “authorized person” within the meaning of the Act. Unless
otherwise specified by the Board of Managers, the Member or an Officer shall
execute, deliver and file any other certificates, affidavits and other
documentation (and any amendments and/or restatements thereof) necessary for the
Company to qualify to do business in any jurisdiction in which the Company may
wish to conduct business.

 

The existence of the Company as a separate legal entity shall continue until
cancellation of the Certificate of Formation as provided in the Act.

 

Section 7. Purposes.

 

(a) The purposes and activities to be conducted or promoted by the Company shall
be limited to the following:

 

(i) to purchase or otherwise acquire, own or hold pursuant to certain transfer
agreements, certain loans and all collections and other monies due or to become
due in payment of such loans, any amounts payable or any payments made under any
insurance policy covering such loans, the collateral related to such Loans,
including the related security interest granted by the obligor under such loans
and all proceeds from any sale or other disposition of such collateral, all
documents and records related to such loans, all guarantees, indemnities,
warranties and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such loans, the accounts relating to
such loans and all income, payments, products, proceeds and other benefits of
any and all of the foregoing, all as more particularly described in the Basic
Documents;

 

(ii) to enter into, and perform its obligations under, any agreements with
Affiliates relating to or effecting the transfers and conveyances of Loan Assets
as described above;

 

2



--------------------------------------------------------------------------------

(iii) to transfer the Loan Assets or interests therein (including for the
purpose of establishing, forming or funding one or more trusts), pursuant to one
or more indentures, transfer and servicing agreements or other agreements,
entered into by and among, among others, the Company, any trustee or trustees or
collateral agent named therein, and any entity acting as servicer for the Loan
Assets, as well as certain other financing entities (collectively hereinafter
referred to as the “Entities”), and to perform its obligations under any such
agreements;

 

(iv) to hold and enjoy any and all of the rights and privileges of any
certificates, notes or other ownership interests (the “Interests”) issued by or
sold by the Entities to the Company under the related agreements and to hold and
enjoy all of the rights and privileges of any class of any series of Interests,
and to sell, assign, pledge or otherwise transfer any such Interests or any
interest therein;

 

(v) to perform its obligations under the agreements pursuant to which any
Interests are issued, sold or serviced;

 

(vi) to invest the proceeds derived from the sale or ownership of the Loan
Assets as determined by the Company’s Board of Managers; and

 

(vii) to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above-mentioned purposes (including the
entering into of interest rate or basis swap, cap, floor or collar agreements,
currency exchange agreements or similar hedging transactions and referral,
management, servicing and administration agreements).

 

(b) The Company, by or through the Member, or any Manager or Officer on behalf
of the Company, may enter into and perform the Basic Documents and all
documents, agreements, certificates or financing statements contemplated thereby
or related thereto, all without any further act, vote or approval of any other
Person notwithstanding any other provision of this Agreement, the Act or
applicable law, rule or regulation. The foregoing authorization shall not be
deemed a restriction on the powers of the Member or any Manager or Officer to
enter into other agreements on behalf of the Company, in each case in connection
with permitted activities and purposes of the Company.

 

Section 8. Powers.

 

Subject to Sections 7 and 9(j), the Company, and the Board of Managers and the
Officers of the Company on behalf of the Company, (i) shall have and exercise
all powers necessary, convenient or incidental to accomplish its purposes as set
forth in Section 7 and (ii) shall have and exercise all of the powers and rights
conferred upon limited liability companies formed pursuant to the Act.

 

Section 9. Management.

 

(a) Board of Managers. Subject to Section 9(j), the business and affairs of the
Company shall be managed by or under the direction of a Board of one or more
Managers designated by the Member. Subject to Section 10, the Member may
determine at any time in its sole and absolute discretion the number of Managers
to constitute the Board. The authorized number of Managers may be increased or
decreased by the Member at any time in its sole and absolute discretion, upon
notice to all Managers, and subject in all cases to Section 10. The initial
number of Managers shall be three, two of which shall be Independent Managers as
and to the extent required by Section 10. Each Manager elected, designated or
appointed by the Member shall hold office until a successor is elected and
qualified or until such Manager’s earlier death, resignation, expulsion or
removal. Each Manager shall execute and deliver the Management Agreement.
Managers need not be a Member. The initial Managers hereby designated by the
Member are listed on Schedule D hereto.

 

3



--------------------------------------------------------------------------------

(b) Powers. Subject to Section 9(j), the Board of Managers shall have the power
to do any and all acts necessary, convenient or incidental to or for the
furtherance of the purposes described herein, including all powers, statutory or
otherwise. Subject to Section 7, the Board of Managers has the authority to bind
the Company.

 

(c) Meeting of the Board of Managers. The Board of Managers of the Company may
hold meetings, both regular and special, within or outside the State of
Delaware. Regular meetings of the Board may be held without notice at such time
and at such place as shall from time to time be determined by the Board. Special
meetings of the Board may be called by the President on not less than one day’s
notice to each Manager by telephone, facsimile, mail, telegram or any other
means of communication, and special meetings shall be called by the President or
Secretary in like manner and with like notice upon the written request of any
one or more of the Managers.

 

(d) Quorum: Acts of the Board. Subject to Section 9(j), at all meetings of the
Board, a majority of the Managers (other than the Independent Managers) shall
constitute a quorum for the transaction of business and, except as otherwise
provided in any other provision of this Agreement, the act of a majority of the
Managers present at any meeting at which there is a quorum shall be the act of
the Board. If a quorum shall not be present at any meeting of the Board, the
Managers present at such meeting may adjourn the meeting from time to time,
without notice other than announcement at the meeting, until a quorum shall be
present. Subject to Section 9(j), any action required or permitted to be taken
at any meeting of the Board or of any committee thereof may be taken without a
meeting if all members of the Board or committee, as the case may be, that are
required at a meeting of the Board or of any committee thereof, consent thereto
in writing, and the writing or writings are filed with the minutes of
proceedings of the Board or committee, as the case may be.

 

(e) Electronic Communications. Members of the Board, or any committee designated
by the Board, may participate in meetings of the Board, or any committee, by
means of telephone conference or similar communications equipment that allows
all Persons participating in the meeting to hear each other, and such
participation in a meeting shall constitute presence in Person at the meeting.
If all the participants are participating by telephone conference or similar
communications equipment, the meeting shall be deemed to be held at the
principal place of business of the Company.

 

(f) Committees of Managers.

 

(i) Subject to Section 9(j), the Board may, by resolution passed by a majority
of the whole Board (other than the Independent Managers), designate one or more
committees, each committee to consist of one or more of the Managers of the
Company. The Board may designate one or more Managers as alternate members of
any committee, who may replace any absent or disqualified member at any meeting
of the committee.

 

(ii) In the absence or disqualification of a member of a committee, the member
or members thereof present at any meeting and not disqualified from voting,
whether or not such members constitute a quorum, may unanimously appoint another
member of the Board to act at the meeting in the place of any such absent or
disqualified member.

 

(iii) Any such committee, to the extent provided in the resolution of the Board,
and subject to, in all cases, Sections 9(j) and 10, shall have and may exercise
all the powers and authority of the Board in the management of the business and
affairs of the Company. Such committee or committees shall have such name or
names as may be determined from time to time by resolution adopted by the Board.
Each committee shall keep regular minutes of its meetings and report the same to
the Board when required.

 

4



--------------------------------------------------------------------------------

(g) Compensation of Managers; Expenses. The Board shall have the authority to
fix the compensation of Managers. The Managers may be paid their expenses, if
any, of attendance at meetings of the Board, which may be a fixed sum for
attendance at each meeting of the Board or a stated salary as Manager. No such
payment shall preclude any Manager from serving the Company in any other
capacity and receiving compensation therefor. Members of special or standing
committees may be allowed like compensation for attending committee meetings.

 

(h) Removal of Managers. Unless otherwise restricted by law, any Manager or the
entire Board of Managers may be removed or expelled, with or without cause, at
any time by the Member, and, subject to Section 10, any vacancy caused by any
such removal or expulsion may be filled by action of the Member.

 

(i) Managers as Agents. To the extent of their powers set forth in this
Agreement and subject to Section 9(j), the Managers are agents of the Company
for the purpose of the Company’s business, and the actions of the Managers taken
in accordance with such powers set forth in this Agreement shall bind the
Company. Notwithstanding the last sentence of Section 18-402 of the Act and
except as specifically provided in this Agreement or in a resolution of the
Managers, a Manager shall not have the authority to bind the Company.

 

(j) Limitations on the Company’s Activities.

 

(i) This Section 9(j) is being adopted in order to comply with certain
provisions required in order to qualify the Company as a “special purpose”
entity.

 

(ii) The Member shall not, so long as any Obligation is outstanding, amend,
alter, change or repeal the definition of “Independent Manager” or Sections
5(c), 7, 8, 9, 10, 16, 20, 21, 22, 23, 24, 25, 26 or 31 or Schedule A of this
Agreement without the unanimous written consent of the Board (including all
Independent Managers). Subject to this Section 9(j), the Member reserves the
right to amend, alter, change or repeal any provisions contained in this
Agreement in accordance with Section 31.

 

(iii) Notwithstanding any other provision of this Agreement and any provision of
law that otherwise so empowers the Company, the Member, the Board, any Officer
or any other Person, so long as any Obligation is outstanding, neither the
Member nor the Board nor any Officer nor any other Person shall be authorized or
empowered, nor shall they permit the Company, without the prior unanimous
written consent of the Member and the Board (including all Independent
Managers), to take any Material Action. The Board may not vote on, or otherwise
authorize, the taking of any Material Action so long as any Obligation is
outstanding, unless there are at least two Independent Managers then serving in
such capacity in accordance with Section 10.

 

(iv) The Board and the Member shall cause the Company to do or cause to be done
all things necessary to preserve and keep in full force and effect its
existence, rights (charter and statutory) and franchises; provided, however,
that the Company shall not be required to preserve any such right or franchise
if: (1) the Board shall determine that the preservation thereof is no longer
desirable for the conduct of its business and that the loss thereof is not
disadvantageous in any material respect to the Company and (2) the Rating Agency
Condition is satisfied. The Board also shall cause the Company to:

 

(A) maintain its own separate books and records and bank accounts;

 

5



--------------------------------------------------------------------------------

(B) at all times hold itself out to the public and all other Persons as a legal
entity separate from the Member and any other Person;

 

(C) have a Board of Managers separate from that of the Member and any other
Person;

 

(D) file its own tax returns, if any, as may be required under applicable law,
to the extent (1) not part of a consolidated group filing a consolidated return
or returns or (2) not treated as a division for tax purposes of another
taxpayer, and pay any taxes so required to be paid under applicable law;

 

(E) except as contemplated by the Basic Documents, not commingle its assets with
assets of any other Person;

 

(F) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence;

 

(G) maintain separate financial statements, showing its assets and liabilities
separate and apart from any other person or entity;

 

(H) pay its own liabilities only out of its own funds;

 

(I) maintain an arm’s length and commercially reasonable relationship with its
Affiliates and the Member;

 

(J) not identify itself as a division of any other Person;

 

(K) pay the salaries of its own employees, if any;

 

(L) not hold out its credit or assets as being available to satisfy the
obligations of others;

 

(M) allocate fairly and reasonably any overhead for shared office space;

 

(N) use separate stationery, invoices and checks;

 

(O) except as contemplated by the Basic Documents, not pledge its assets for the
benefit of any other Person;

 

(P) correct any known misunderstanding regarding its separate identity;

 

(Q) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities;

 

(R) cause its Board of Managers to meet at least annually or act pursuant to
written consent and keep minutes of such meetings and actions and observe all
other Delaware limited liability company formalities;

 

(S) not acquire any securities of the Member; and

 

6



--------------------------------------------------------------------------------

(T) cause the Managers, Officers, agents and other representatives of the
Company to act at all times with respect to the Company consistently and in
furtherance of the foregoing and in the best interests of the Company.

 

Failure of the Company, or the Member or Board on behalf of the Company, to
comply with any of the foregoing covenants or any other covenants contained in
this Agreement shall not affect the status of the Company as a separate legal
entity or the limited liability of the Member or the Managers.

 

(v) So long as any Obligation is outstanding, the Board shall not cause or
permit the Company to:

 

(A) except as contemplated by the Basic Documents, guarantee any obligation of
any Person, including any Affiliate;

 

(B) engage, directly or indirectly, in any business other than the actions
required or permitted to be performed under Section 7, the Basic Documents or
this Section 9(j);

 

(C) incur, create or assume any indebtedness other than as expressly permitted
under the Basic Documents;

 

(D) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except that the Company may
invest in those investments permitted under the Basic Documents and may make any
advance required or expressly permitted to be made pursuant to any provisions of
the Basic Documents and permit the same to remain outstanding in accordance with
such provisions;

 

(E) to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, asset sale or transfer of ownership
interests other than such activities as are expressly permitted pursuant to any
provision of the Basic Documents; or

 

(F) except as contemplated by the Basic Documents, form, acquire or hold any
subsidiary (whether corporate, partnership, limited liability company or other).

 

Section 10. Independent Managers.

 

As long as any Obligation is outstanding, the Member shall cause the Company at
all times to have at least two Independent Managers who will be appointed by the
Member. To the fullest extent permitted by law, including Section 18-1101(c) of
the Act, the Independent Managers shall consider only the interests of the
Company, including its respective creditors, in acting or otherwise voting on
the matters referred to in Section 9(j)(iii). No resignation or removal of an
Independent Manager, and no appointment of a successor Independent Manager,
shall be effective until such successor (i) shall have accepted his or her
appointment as an Independent Manager by a written instrument, which may be a
counterpart signature page to the Management Agreement, and (ii) shall have
executed a counterpart to this Agreement as required by Section 5(c). In the
event of a vacancy in the position of Independent Manager, the Member shall, as
soon as practicable, appoint a successor Independent Manager. All right, power
and authority of the Independent Managers shall be limited to the extent
necessary to exercise those rights and perform those duties specifically set
forth in this Agreement. Except as provided in the second sentence of this
Section 10, in exercising their rights and performing their duties under this
Agreement, any Independent Manager shall have a fiduciary duty of loyalty and
care similar to that of a director of a business corporation organized under the
General Corporation Law of the State of Delaware.

 

7



--------------------------------------------------------------------------------

No Independent Manager shall at any time serve as trustee in bankruptcy for any
Affiliate of the Company. The initial Independent Managers appointed hereby
shall be as set forth in Schedule D hereto.

 

Section 11. Officers.

 

(a) Officers. The initial Officers of the Company shall be designated by the
Member. The additional or successor Officers of the Company shall be chosen by
the Board and shall consist of at least a President, a Secretary and a
Treasurer. The Board of Managers may also choose one or more Vice Presidents,
Assistant Secretaries and Assistant Treasurers. Any number of offices may be
held by the same person. The Board shall choose a President, a Secretary and a
Treasurer. The Board may appoint such other Officers and agents as it shall deem
necessary or advisable who shall hold their offices for such terms and shall
exercise such powers and perform such duties as shall be determined from time to
time by the Board. The salaries of all Officers and agents of the Company shall
be fixed by or in the manner prescribed by the Board. The Officers of the
Company shall hold office until their successors are chosen and qualified. Any
Officer may be removed at any time, with or without cause, by the affirmative
vote of a majority of the Board. Any vacancy occurring in any office of the
Company shall be filled by the Board. The initial Officers of the Company
designated by the Member are listed on Schedule E hereto.

 

(b) President. The President shall be the chief executive officer of the
Company, shall preside at all meetings of the Board, shall be responsible for
the general and active management of the business of the Company and shall see
that all orders and resolutions of the Board are carried into effect. The
President or any other Officer authorized by the President or the Board shall
execute all bonds, mortgages and other contracts, except: (i) where required or
permitted by law or this Agreement to be otherwise signed and executed,
including Section 7(b); (ii) where signing and execution thereof shall be
expressly delegated by the Board to some other Officer or agent of the Company,
and (iii) as otherwise permitted in Section 11(c).

 

(c) Vice President. In the absence of the President or in the event of the
President’s inability to act, the Vice President, if any (or in the event there
be more than one Vice President, the Vice Presidents in the order designated by
the Managers, or in the absence of any designation, then in the order of their
election), shall perform the duties of the President, and when so acting, shall
have all the powers of and be subject to all the restrictions upon the
President. The Vice Presidents, if any, shall perform such other duties and have
such other powers as the Board may from time to time prescribe.

 

(d) Secretary and Assistant Secretary. The Secretary shall be responsible for
filing legal documents and maintaining records for the Company. The Secretary
shall attend all meetings of the Board and record all the proceedings of the
meetings of the Company and of the Board in a book to be kept for that purpose
and shall perform like duties for the standing committees when required. The
Secretary shall give, or shall cause to be given, notice of all meetings of the
Member, if any, and special meetings of the Board, and shall perform such other
duties as may be prescribed by the Board or the President, under whose
supervision the Secretary shall serve. The Assistant Secretary, or if there be
more than one, the Assistant Secretaries in the order determined by the Board
(or if there be no such determination, then in order of their election), shall,
in the absence of the Secretary or in the event of the Secretary’s inability to
act, perform the duties and exercise the powers of the Secretary and shall
perform such other duties and have such other powers as the Board may from time
to time prescribe.

 

(e) Treasurer and Assistant Treasurer. The Treasurer shall have the custody of
the Company funds and securities and shall keep full and accurate accounts of
receipts and disbursements in books belonging to the Company and shall deposit
all moneys and other valuable effects in the name and to the credit of the
Company in such depositories as may be designated by the Board. The Treasurer
shall disburse the funds of the Company as may be ordered by the Board, taking
proper vouchers for such

 

8



--------------------------------------------------------------------------------

disbursements, and shall render to the President and to the Board, at its
regular meetings or when the Board so requires, an account of all of the
Treasurer’s transactions and of the financial condition of the Company. The
Assistant Treasurer, or if there shall be more than one, the Assistant
Treasurers in the order determined by the Board (or if there be no such
determination, then in the order of their election), shall, in the absence of
the Treasurer or in the event of the Treasurer’s inability to act, perform the
duties and exercise the powers of the Treasurer and shall perform such other
duties and have such other powers as the Board may from time to time prescribe.

 

(f) Officers as Agents. The Officers, to the extent of their powers set forth in
this Agreement or otherwise vested in them by action of the Board not
inconsistent with this Agreement, are agents of the Company for the purpose of
the Company’s business and, subject to Section 9(j), the actions of the Officers
taken in accordance with such powers shall bind the Company.

 

(g) Duties of Board and Officers. Except to the extent otherwise provided
herein, each Manager and Officer shall have a fiduciary duty of loyalty and care
similar to that of directors and officers of business corporations organized
under the General Corporation Law of the State of Delaware.

 

Section 12. Limited Liability.

 

Except as otherwise expressly provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and
neither the Member nor the Special Members nor any Manager or Officer shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member, Special Member, Manager or Officer of the
Company.

 

Section 13. Capital Contributions.

 

The Member has contributed to the Company property of an agreed value as listed
on Schedule B attached hereto. In accordance with Section 5(c), the Special
Members shall not be required to make any capital contributions to the Company.

 

Section 14. Additional Contributions.

 

The Member is not required to make any additional capital contribution to the
Company. However, the Member may, in its discretion, make additional capital
contributions to the Company at any time. To the extent that the Member makes an
additional capital contribution to the Company, the Member shall revise Schedule
B of this Agreement to reflect such additional capital contribution. The
provisions of this Agreement, including this Section 14, are intended to benefit
the Member and the Special Members and, to the fullest extent permitted by law,
shall not be construed as conferring any benefit upon any creditor of the
Company (and no such creditor of the Company shall be a third-party beneficiary
of this Agreement) and the Member and the Special Members shall not have any
duty or obligation to any creditor of the Company to make any contribution to
the Company or to issue any call for capital pursuant to this Agreement.

 

Section 15. Allocation of Profits and Losses.

 

The Company’s profits and losses shall be allocated to the Member.

 

9



--------------------------------------------------------------------------------

Section 16. Distributions.

 

Distributions shall be made to the Member at the times and in the aggregate
amounts determined by the Board. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not be required to make a
distribution to the Member on account of its interest in the Company if such
distribution would violate Section 18-607 of the Act or any other applicable law
or any Basic Document.

 

Section 17. Books and Records.

 

The Board shall keep or cause to be kept complete and accurate books of account
and records with respect to the Company’s business. The books of the Company
shall at all times be maintained by the Board. The Member and its duly
authorized representatives shall have the right to examine the Company books,
records and documents during normal business hours. The Company, and the Board
on behalf of the Company, shall not have the right to keep confidential from the
Member any information that the Board would otherwise be permitted to keep
confidential from the Member pursuant to Section 18-305(c) of the Act. The
Company’s books of account shall be kept using the method of accounting
determined by the Member. The Company’s independent auditor, if any, shall be an
independent public accounting firm selected by the Member.

 

Section 18. Reserved.

 

Section 19. Other Business.

 

The Member, the Special Members and any Affiliate of the Member or the Special
Members may engage in or possess an interest in other business ventures
(unconnected with the Company) of every kind and description, independently or
with others notwithstanding any provision to the contrary at law or in equity.
The Company shall not have any rights in or to such independent ventures or the
income or profits therefrom by virtue of this Agreement.

 

Section 20. Exculpation and Indemnification.

 

(a) Neither the Member nor the Special Members nor any Officer, Manager,
employee or agent of the Company nor any employee, representative, agent or
Affiliate of the Member or the Special Members (collectively, the “Covered
Persons”) shall, to the fullest extent permitted by law, be liable to the
Company or any other Person who has an interest in or claim against the Company
for any loss, damage or claim incurred by reason of any act or omission
performed or omitted by such Covered Person in good faith on behalf of the
Company and in a manner reasonably believed to be within the scope of the
authority conferred on such Covered Person by this Agreement, except that a
Covered Person shall be liable for any such loss, damage or claim incurred by
reason of such Covered Person’s gross negligence or willful misconduct.

 

(b) To the fullest extent permitted by applicable law, a Covered Person shall be
entitled to indemnification from the Company for any loss, damage or claim
incurred by such Covered Person by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Company and in a
manner reasonably believed to be within the scope of the authority conferred on
such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s gross negligence or
willful misconduct with respect to such acts or omissions; provided, however,
that any indemnity under this Section 20 by the Company shall be provided out of
and to the extent of Company assets only, and the Member and the Special Members
shall not have personal liability

 

10



--------------------------------------------------------------------------------

on account thereof; and provided further, that so long as any Obligation is
outstanding, no indemnity payment from funds of the Company (as distinct from
funds from other sources, such as insurance) in respect of any indemnity under
this Section 20 shall be payable from amounts allocable to any other Person
pursuant to the Basic Documents.

 

(c) To the fullest extent permitted by applicable law, expenses (including legal
fees) incurred by a Covered Person defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall be determined that the Covered Person is not entitled to
be indemnified as authorized in this Section 20.

 

(d) A Covered Person shall be fully protected in relying in good faith upon the
records, of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Member might
properly be paid.

 

(e) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any other Covered Person, a Covered Person acting under this Agreement shall
not be liable to the Company or to any other Covered Person for its good faith
reliance on the provisions of this Agreement or any approval or authorization
granted by the Company or any other Covered Person. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Covered Person otherwise existing at law or in equity, are agreed by the Member
and the Special Members to replace such other duties and liabilities of such
Covered Person.

 

(f) The foregoing provisions of this Section 20 shall survive any termination of
this Agreement.

 

Section 21. Assignments.

 

Subject to Section 23, the Member may assign in whole or in part its limited
liability company interest in the Company. The transferee shall be admitted to
the Company as a member of the Company upon its execution of an instrument
signifying its agreement to be bound by the terms and conditions of this
Agreement, which instrument may be a counterpart signature page to this
Agreement. If the Member transfers all of its limited liability company interest
in the Company pursuant to this Section 21, such admission shall be deemed
effective immediately prior to the transfer and, immediately following such
admission, the transferor Member shall cease to be a member of the Company.
Notwithstanding anything in this Agreement to the contrary, any successor to the
Member by merger or consolidation in compliance with the Basic Documents shall,
without further act, be the Member hereunder, and such merger or consolidation
shall not constitute an assignment for purposes of this Agreement and the
Company shall continue without dissolution.

 

Section 22. Resignation.

 

So long as any Obligation is outstanding, the Member may not resign, except as
permitted under the Basic Documents and if the Rating Agency Condition is
satisfied. If the Member is permitted to resign pursuant to this Section 22, an
additional member of the Company shall be admitted to the Company, subject to
Section 23, upon its execution of an instrument signifying its agreement to be
bound

 

11



--------------------------------------------------------------------------------

by the terms and conditions of this Agreement, which instrument may be a
counterpart signature page to this Agreement. Such admission shall be deemed
effective immediately prior to the resignation and, immediately following such
admission, the resigning Member shall cease to be a member of the Company.

 

Section 23. Admission of Additional Members.

 

One or more additional members of the Company may be admitted to the Company
with the written consent of the Member; provided, however, that, notwithstanding
the foregoing, so long as any Obligation remains outstanding, no additional
Member may be admitted to the Company pursuant to Sections 21, 22 or 23 unless
the Rating Agency Condition is satisfied.

 

Section 24. Dissolution.

 

(a) Subject to Section 9(j), the Company shall be dissolved, and its affairs
shall be wound up upon the first to occur of the following: (i) the termination
of the legal existence of the last remaining member of the Company or the
occurrence of any other event which terminates the continued membership of the
last remaining member of the Company in the Company unless the Company is
continued without dissolution in a manner permitted by this Agreement or the Act
or (ii) the entry of a decree of judicial dissolution under Section 18-802 of
the Act. Upon the occurrence of any event that causes the last remaining member
of the Company or the last remaining Member to cease to be a member of the
Company (other than (i) upon assignment by the Member of all of its limited
liability company interest in the Company and the admission of the transferee
pursuant to Sections 21 and 23 or (ii) the resignation of the Member and the
admission of an additional member of the Company pursuant to Sections 22 and
23), to the fullest extent permitted by law, the personal representative of such
member is hereby authorized to, and shall, within 90 days after the occurrence
of the event that terminated the continued membership of such member in the
Company, agree in writing (i) to continue the Company and (ii) to the admission
of the personal representative or its nominee or designee, as the case may be,
as a substitute member of the Company, effective as of the occurrence of the
event that terminated the continued membership of such member of the Company in
the Company.

 

(b) Notwithstanding any other provision of this Agreement, the Bankruptcy of the
Member or a Special Member shall not cause the Member or Special Member,
respectively, to cease to be a member of the Company and upon the occurrence of
such an event, the Company shall continue without dissolution.

 

(c) In the event of dissolution, the Company shall conduct only such activities
as are necessary to wind up its affairs (including the sale of the assets of the
Company in an orderly manner), and the assets of the Company shall be applied in
the manner, and in the order of priority, set forth in Section 18-804 of the
Act.

 

(d) The Company shall terminate when (i) all of the assets of the Company, after
payment of or due provision for all debts, liabilities and obligations of the
Company shall have been distributed to the Member in the manner provided for in
this Agreement and (ii) the Certificate of Formation shall have been canceled in
the manner required by the Act.

 

Section 25. Waiver of Partition: Nature of Interest.

 

Except as otherwise expressly provided in this Agreement, to the fullest extent
permitted by law, each of the Member and the Special Members hereby irrevocably
waives any right or power that such Person might have to cause the Company or
any of its assets to be partitioned, to cause the appointment

 

12



--------------------------------------------------------------------------------

of a receiver for all or any portion of the assets of the Company, to compel any
sale of all or any portion of the assets of the Company pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
the Company. The Member shall not have any interest in any specific assets of
the Company, and the Member shall not have the status of a creditor with respect
to any distribution pursuant to Section 16 hereof. The interest of the Member in
the Company is personal property.

 

Section 26. Benefits of Agreement; No Third-Party Rights.

 

None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or by any creditor of the Member or a
Special Member. Nothing in this Agreement shall be deemed to create any right in
any Person (other than Covered Persons) not a party hereto, and this Agreement
shall not be construed in any respect to be a contract in whole or in part for
the benefit of any third Person (except as provided in Section 29).

 

Section 27. Severability of Provisions.

 

Each provision of this Agreement shall be considered severable and if for any
reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
portions of this Agreement which are valid, enforceable and legal.

 

Section 28. Entire Agreement.

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof.

 

Section 29. Binding Agreement.

 

Notwithstanding any other provision of this Agreement, the Member agrees that
this Agreement, including, without limitation, Sections 7, 8, 9, 10, 20, 21, 22,
23, 24, 26, 29 and 31, constitutes a legal, valid and binding agreement of the
Member, and is enforceable against the Member by the Independent Managers, in
accordance with its terms. In addition, the Independent Managers shall be
intended beneficiaries of this Agreement.

 

Section 30. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware (without regard to conflict of laws principles), all
rights and remedies being governed by said laws.

 

Section 31. Amendments.

 

Subject to Section 9(j), this Agreement may not be modified, altered,
supplemented or amended except pursuant to a written agreement executed and
delivered by the Member. Notwithstanding anything to the contrary in this
Agreement, so long as any Obligation is outstanding, this Agreement may not be
modified, altered, supplemented or amended unless the Rating Agency Condition is
satisfied except: (i) to cure any ambiguity or (ii) to convert or supplement any
provision in a manner consistent with the intent of this Agreement and the other
Basic Documents.

 

13



--------------------------------------------------------------------------------

Section 32. Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement and all of which together shall
constitute one and the same instrument.

 

Section 33. Notices.

 

Any notices required to be delivered hereunder shall be in writing and
personally delivered, mailed or sent by telecopy, electronic mail or other
similar form of rapid transmission, and shall be deemed to have been duly given
upon receipt (a) in the case of the Company, to the Company at its address in
Section 2, (b) in the case of the Member, to the Member at its address as listed
on Schedule B attached hereto and (c) in the case of either of the foregoing, at
such other address as may be designated by written notice to the other party.

 

Section 34. Effectiveness.

 

Pursuant to Section 18-201(d) of the Act, this Agreement shall be effective as
of the time of the filing of the Certificate of Formation with the Office of the
Delaware Secretary of State.

 

Section 35. Tax Matters.

 

The Member intends to form a limited liability company and does not intend to
form a partnership under the laws of the State of Delaware or any other laws. It
is the intention of the parties hereto that the Company be disregarded as a
separate entity for federal income tax purposes pursuant to Treasury Regulation
Section 301.7701-3(b)(1)(ii) as in effect for periods after January 1, 1997. The
parties agree not to take any action inconsistent with such intended federal
income tax treatment.

 

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Limited Liability Company Agreement as of the      day of
December, 2003.

 

MEMBER:

AMERICAN CAPITAL STRATEGIES, LTD.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

John Erickson

Title:

  Executive Vice President, Chief Financial
Officer and Secretary

SPECIAL MEMBERS:

--------------------------------------------------------------------------------

Name: William Holloran

--------------------------------------------------------------------------------

Name: Evelyne S. Steward

 

 

15



--------------------------------------------------------------------------------

SCHEDULE A

 

Definitions

 

A. Definitions

 

When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:

 

“Act” has the meaning set forth in the preamble to this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person. “Affiliated” shall have a correlative meaning.

 

“Agreement” means this Limited Liability Company Operating Agreement of the
Company, together with the schedules attached hereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. The
foregoing definition of “Bankruptcy” is intended to replace and shall supersede
and replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.

 

“Basic Documents” means this Agreement, the Management Agreement, the ACAS
Transfer Agreement with American Capital Strategies, Ltd., the Transfer and
Servicing Agreement among the Company, American Capital Strategies, Ltd., ACAS
Business Loan Trust 2003-2, Wells Fargo Bank Minnesota, National Association, as
Indenture Trustee and Backup Servicer, the Trust Agreement for ACAS Business
Loan Trust 2003-2, the Purchase Agreement among the Company, American Capital
Strategies, Ltd., ACAS Business Loan Trust 2003-2 and the Initial Purchasers
named therein, and the final Offering Memorandum dated December     , 2003, and
all documents and certificates contemplated thereby or delivered in connection
therewith, as such agreements may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Board” or “Board of Managers” means the Board of Managers of the Company.

 

“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware on December 11, 2003,
as amended or amended and restated from time to time.

 

A-1



--------------------------------------------------------------------------------

“Company” means ACAS Business Loan LLC, 2003-2, a Delaware limited liability
company.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or general partnership or managing
member interests, by contract or otherwise.

 

“Controlling” and “Controlled” shall have correlative meanings. Without limiting
the generality of the foregoing, a Person shall be deemed to Control any other
Person in which it owns, directly or indirectly, a majority of the ownership
interests.

 

“Covered Persons” has the meaning set forth in Section 20(a).

 

“Independent Manager” means an individual who (i) is not and has not been
employed by ACAS or any of its subsidiaries or Affiliates as a director,
officer, employee, partner, attorney or counsel within the five years
immediately prior to such individual’s appointment as an Independent Manager
(other than in his or her service as an Independent Manager); (ii) is not (and
is not Affiliated with a company or a firm that is) a significant advisor or
consultant to ACAS or any of its subsidiaries and Affiliates; (iii) does not
have significant personal services contract(s) with ACAS or any of its
subsidiaries or Affiliates (other than in his or her service as an Independent
Manager); (iv) is not Affiliated with a tax-exempt entity that receives
significant contributions from ACAS or any of its subsidiaries or Affiliates;
(v) is not the beneficial owner at the time of such individual’s appointment as
an Independent Manager, or at any time thereafter while serving as an
Independent Manager, of any beneficial or economic interest in Company or its
Affiliates; and (vi) is not a spouse, parent, sibling or child of any person
described in clauses (i) through (v).

 

“Loan Assets” has the meaning set forth in the Basic Documents.

 

“Loans” has the meaning set forth in the Basic Documents.

 

“Management Agreement” means the agreement of the Managers in the form attached
hereto as Schedule C. The Management Agreement shall be deemed incorporated
into, and a part of, this Agreement.

 

“Managers” means the Persons elected to the Board of Managers from time to time
by the Member, including the Independent Managers, in their capacity as managers
of the Company. A Manager is hereby designated as a “manager” of the Company
within the meaning of Section 18-101(10) of the Act.

 

“Material Action” means to consolidate or merge the Company with or into any
Person, or sell all or substantially all of the assets of the Company, or to
institute proceedings to have the Company be adjudicated bankrupt or insolvent,
or consent to the institution of bankruptcy or insolvency proceedings against
the Company or file a petition seeking, or consent to, reorganization or relief
with respect to the Company under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Company or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Company, or admit in writing the Company’s inability to pay its
debts generally as they become due, or, to the fullest extent permitted by law,
take action in furtherance of any such action, or, to the fullest extent
permitted by law, dissolve or liquidate the Company.

 

“Member” means ACAS, as the initial member of the Company, and includes any
Person admitted as an additional member of the Company or a substitute member of
the Company pursuant to the provisions of this Agreement, each in its capacity
as a member of the Company; provided, however, the term “Member” shall not
include the Special Members.

 

A-2



--------------------------------------------------------------------------------

“Obligations” shall mean the indebtedness, liabilities and obligations of the
Company under or in connection with this Agreement, the other Basic Documents or
any related document in effect as of any date of determination.

 

“Officer” means an officer of the Company described in Section 11.

 

“Officer’s Certificate” means a certificate signed by any Officer of the Company
who is authorized to act for the Company in matters relating to the Company.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any governmental authority.

 

“Rating Agency” has the meaning assigned to that term in the Basic Documents.

 

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency shall have been given ten days prior notice thereof and that each of the
Rating Agencies shall have notified the Company in writing that such action will
not result in a reduction or withdrawal of the then current rating by such
Rating Agency of any outstanding Class (as defined in the Basic Documents) with
respect to which such Rating Agency has previously issued a rating.

 

“Special Member” means, upon such person’s admission to the Company as a member
of the Company pursuant to Section 5(c), a person acting as Independent Manager,
in such person’s capacity as a member of the Company. A Special Member shall
only have the rights and duties expressly set forth in this Agreement.

 

B. Rules of Construction

 

Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof’
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision. The Section
titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All Section, paragraph, clause, Exhibit or
Schedule references not attributed to a particular document shall be references
to such parts of this Agreement.

 

 

A-3



--------------------------------------------------------------------------------

SCHEDULE B

 

Member

 

Name

--------------------------------------------------------------------------------

 

Mailing Address

--------------------------------------------------------------------------------

 

Agreed Value of

Capital Contribution

--------------------------------------------------------------------------------

 

Membership Interest

--------------------------------------------------------------------------------

American Capital

Strategies, Ltd.

 

2 Bethesda Metro Cr.,

14th Floor

Bethesda, Maryland 20814

  $100.00   100%

 

 

B-1



--------------------------------------------------------------------------------

SCHEDULE C

 

Management Agreement

 

December     , 2003

 

ACAS BUSINESS LOAN LLC, 2003-2

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20184

 

Re: Management Agreement -ACAS Business Loan LLC, 2003-2

 

Ladies and Gentlemen:

 

For good and valuable consideration, each of the undersigned Persons, who have
been designated as Managers of ACAS Business Loan LLC, 2003-2, a Delaware
limited liability company (the “Company”), in accordance with the Limited
Liability Company Agreement of the Company, dated as of December     , 2003, as
it may be amended, restated or supplemented from time to time (the “LLC
Agreement”), hereby agree as follows:

 

1. Each of the undersigned accepts such Person’s rights and authority as a
Manager under the LLC Agreement and agrees to perform and discharge such
Person’s duties and obligations as a Manager under the LLC Agreement, and
further agrees that such rights, authorities, duties and obligations under the
LLC Agreement shall continue until such Person’s successor as a Manager is
designated or until such Person’s resignation or removal as a Manager in
accordance with the LLC Agreement. Each of the undersigned agrees and
acknowledges that it has been designated as a “manager” of the Company within
the meaning of the Delaware Limited Liability Company Act.

 

2. So long as any Obligation is outstanding, each of the undersigned agrees,
solely in its capacity as a creditor of the Company on account of any
indemnification or other payment owing to the undersigned by the Company, not to
acquiesce, petition or otherwise invoke or cause the Company to invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining an involuntary case against the Company under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Company or any substantial part of the property of the Company, or ordering the
winding up or liquidation of the affairs of the Company.

 

3. THIS MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, AND ALL RIGHTS AND REMEDIES SHALL BE
GOVERNED BY SUCH LAWS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

Initially capitalized terms used and not otherwise defined herein have the
meanings set forth in the LLC Agreement.

 

This Management Agreement may be executed in any number of counterparts, each of
which shall be deemed an original of this Management Agreement and all of which
together shall constitute one and the same instrument.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Management Agreement as
of the day and year first above written.

 

--------------------------------------------------------------------------------

William Holloran

--------------------------------------------------------------------------------

Evelyne S. Steward

--------------------------------------------------------------------------------

Malon Wilkus

 

C-2



--------------------------------------------------------------------------------

SCHEDULE D

 

Managers

 

1. William Holloran (Independent Manager)

 

2. Evelyne S. Steward (Independent Manager)

 

3. Malon Wilkus

 

D-1



--------------------------------------------------------------------------------

SCHEDULE E

 

OFFICERS

--------------------------------------------------------------------------------

 

TITLE

--------------------------------------------------------------------------------

Malon Wilkus

  President

John Erickson

  Vice President, Treasurer and Secretary

Ira Wagner

  Vice President

Thomas McHale

  Vice President and Assistant Secretary

Richard Konzmann

  Vice President and Assistant Secretary

Cydonii Fairfax

  Vice President and Assistant Secretary

 

E-1